Name: Commission Regulation (EC) No 3045/94 of 13 December 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 15 . 12. 94 Official Journal of the European Communities No L 3*22/ 19 COMMISSION REGULATION (EC) No 3045/94 of 13 December 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1994. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 235, 9 . 9 . 1994, p. 6 . No L 322/20 Official Journal of the European Communities 15 . 12. 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 ] 1.20 0702 00 101 0702 00 90J 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90 ) 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 1 1 90 ) 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19 { 1.160 0708 10 101 0708 10 90 J 1.170 1.170.1 0708 20 101 0708 20 90 J 1.170.2 0708 20 101 0708 20 901 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 . 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 2.30 ex 0804 30 00 2.40 ex 0804 40 10 1 ex 0804 40 901 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Pineapples, fresh Avocados, fresh 61,10 2406 457,99 117,04 401,67 18055 48,36 120866 131,07 47,48 129,81 5112 972,97 248,65 853,32 38358 102,74 256772 278,46 100,88 20,10 791 150,69 38,51 132,16 5941 15,91 39769 43,12 15,62 68.13 2683 510,69 130,51 447,89 20133 53,92 134774 146,15 52,95 31,84 1254 238,69 61,00 209,34 9410 25,20 62992 68,31 24,74 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17.14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 156,73 6190 1 180,85.301,00 1027,29 45896 124,48 302761 337,16 123,10 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 108,43 4270 812,72 207,69 712,78 32041 85,82 214483 232,60 84,26 147.61 5807 1 105,40 282,16 969,56 43504 117,51 292661 316,16 115,81 293,81 11571 2202,09 562,76 1931,31 86816 232,54 581 146 630,23 228,32 103,80 4088 778,01 198,82 682,34 30672 82,15 205323 222,66 80,66 139,50 5488 1044,69 266,67 916,32 41 115 111,05 276588 298,80 109,45 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 505,09 19892 3785,66 967,45 3320,14 149247 399,76 999056 1083,45 392,51 166,41 6554 1247,27 318,75 1093,89 49172 131,71 329162 356,96 129,32 172.62 6798 1293,79 330,64 1 134,70 51007 136,62 341439 370,28 134,14 76,64 3018 574,42 146,79 503,78 22646 60,65 151593 164,40 59,55 963,14 37968 7218,96 1845,49 6319,37 284424 763,48 1888301 2068,75 754,38 117,99 4646 884,33 225,99 775,59 34864 93,38 233381 253,09 91,69 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 50,96 2007 381,94 97,60 334,98 15058 40,33 100797 109,31 39,60 75,35 2967 564,75 144,32 495,31 22265 59,63 149042 161,63 58,55 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 48,81 1922 365,86 93,50 320,87 14424 38,63 96553 104,71 37,93 107,03 4215 802,23 205,01 703,58 31627 84,71 211714 229,59 83,17 15. 12 . 94 Official Journal of the European Communities No L 322/21 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 i 0805 1 0 41 j 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45] 2.60.3 0805 10 19 ] 0805 10 29 | 0805 10 39 ! 0805 10 491 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 | ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 111 0806 10 15 0806 10 19j 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges , fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 141.42 5569 1059,98 270,88 929,63 41789 111,93 279734 303,36 109,90 25,96 1024 196,32 49,77 170,18 7580 20,80 50244 55,80 20,52 20,36 802 152,64 39,01 133,87 6018 16,11 40284 43,68 15,82 22,93 903 171,90 43,93 150,76 6777 18,15 45367 49,19 17,82 54,03 2128 405,01 103,50 355,20 15967 42,76 106885 115,91 41,99 37.95 1497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 83,43 3286 625,36 159,81 548,46 24654 66,03 165038 178,98 64,84 29.96 1 180 224,59 57,39 196,97 8 854 23,71 59271 64,27 23,28 163.43 6436 1224,91 313,03 1074,28 48291 129,35 323261 350,56 127,00 31,61 1245 236,94 60,55 207,81 9341 25,02 62531 67,81 24,56 42,58 1677 319,16 81,56 279,91 12582 33,70 84228 91,34 33,09 262,09 10322 1964,36 502,01 1722,81 77444 207,43 518407 562,20 203,67 71,63 2821 536,86 137,20 470,84 21 165 56,69 141681 153,65 55,66 41.72 1643 312,74 79,92 274,29 12329 33,02 82536 89,50 32,42 116,93 4605 876,44 223,98 768,66 34553 92,55 231297 250,83 90,87 58.73 2313 440,24 112,50 386,10 17356 46,48 116183 125,99 45,64 248,84 9800 1865,07 476,63 1635,73 73529 196,95 492204 533,78 193,37 80,20 3158 601,11 153,62 527,20 23698 63,47 158638 172,03 62,32 No L 322/22 Official Journal of the European Communities 15 . 12. 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 111 0809 40 19 ] 2.200 0810 10 10 ] 0810 10 90 ] 2.205 081020 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.^ Pomegranates Khakis (including Sharon fruit) Lychees 245,97 9687 1843,57 471,14 1616,87 72681 194,68 486529 527,62 191,14 155.38 6144 1 170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 249,59 9829 1870,65 478,06 1640,62 73749 197,54 493 676 535,38 193,95 146,04 5751 1094,59 279,73 959,99 43153 115,58 288869 313,27 113,49 138,37 5449 1037,10 265,04 909,57 40887 109,51 273698 296,81 107,53 620.39 24432 4649,75 1188,28 4077,98 183313 491,01 1227095 1330,75 482,10 1232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 97,30 3832 729,29 186,37 639,61 28752 77,01 192465 208,72 75,61 45,80 1802 343,01 87,56 300,86 13499 36,46 90815 98,10 35,93 93,21 3671 698,63 178,54 612,72 27543 73,77 184374 199,95 72,43 475,46 18725 3563,58 910,70 3125,37 140492 376,31 940449 1019,89 369,48